DETAILED ACTION
	This final office action is in response to amendments filed on 1/11/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art [AAPA], and Boyd et al., US Patent Application Publication no. 2015/0097666 [Boyd]1, in view of LeMay et al., US Patent Application Publication no. 2013/0303263 [LeMay].
Regarding claims 1, 13 and 14, AAPA discloses a building control system in which a main controller is operatively coupled to one or more building control components via input/output modules [page 1, lines 9-19].  AAPA further discloses that the building control system may include status indicators (dot matrix displays or individual LEDs) for conveying information about the current operational status of the 
a housing [case, paragraph 0051]; 
a status indicator visible from outside of the housing, the status indicator including a light ring [light ring causes light to emanate from a face of the case, paragraphs 0047 and 0051]; 
a controller housed by the housing and operatively coupled to the status indicator [processing system including low-level and high-level processors, paragraph 0036]; the controller is configured to identify a current status of the building control device, wherein the current status can indicate: 
(1) no faults are identified that require user action [OK status, paragraph 0083]; 
(2) non-critical faults are identified that require user action [warning or something may be wrong status, paragraph 0083]; and 
(3) critical faults are identified that require urgent user action [something is definitely wrong status, paragraph 0083]; and 
wherein the controller causes the light ring to display: 
a first color when the current status indicates no faults are identified that require user action [green for OK status, paragraph 0083]; 
a second color when the current status indicates non-critical faults are identified that require user action [yellow for warning or something may be wrong status, paragraph 0083]; 

Since it was known in the art before the effective filing date of the claimed invention to use light rings as status indicators that convey information about building system statuses using different colors, it would have been obvious to one of ordinary skill in the art to use the known multi-color light rings in conventional building control systems like those described in AAPA in order to provide system status information in a non-graphical, but simple way that does not require a full graphical user interface [Boyd, paragraph 0100].
Boyd further discloses that the controller is further configured to animate the light ring to provide further information regarding the current status [paragraphs 0033, 0038, 0040, 0057 and 0083].  AAPA and Boyd do not specifically disclose that the light ring animations provide connection status information.  Like AAPA and Boyd, LeMay discloses a light ring on an electronic device that provides status indications to a user.  Specifically, LeMay discloses that the light ring provides indications of when a mobile device is connected with the electronic device and when the mobile device is disconnected to the electronic device [paragraph 0069].  Since it was known in the art before the effective filing date of the claimed invention to use light rings to provide device connection status indications to users, it would have been obvious to one of ordinary skill in the art to use provide device connection status information to a user using the AAPA and Boyd light ring.

Regarding claim 3, Boyd further discloses that the light ring is a continuous non- interrupted light ring [paragraph 0047].
Regarding claim 5, Boyd further discloses that the animation comprises repeatedly cycling the light intensity of the light ring [paragraphs and 0057, 0070 and 0083].
Regarding claim 6, Boyd further discloses that each cycle includes progressively increasing the light intensity of the light ring followed by progressively decreasing the light intensity of the light ring, emulating a breathing pattern [paragraph 0070].
Regarding claim 7, Boyd further discloses that each cycle includes turning on the light ring, followed by turning off the light ring, emulating a flashing pattern [paragraph 0070].
Regarding claim 8, Boyd further discloses that the animation comprises rotating a lighted portion of the light ring around the light ring in a clockwise direction [paragraph 0057].
Regarding claim 9, Boyd further discloses that the animation comprises rotating a lighted portion of the light ring around the light ring in a counter-clockwise direction [paragraph 0057].
Regarding claim 10, Boyd further discloses that the animation comprises rotating a lighted portion of the light ring around the light ring at a first rotation speed [paragraphs 0057 and 0083].

Regarding claim 12, Boyd, as described above, discloses that the animations may include rotating a lighted portion of the light ring around the light ring, and flashing the light ring on and then off.  Boyd does specifically disclose performing a rotating animation followed by a flashing animation.  However, the type and order of animations displayed amount to design choices that differ depending on the specific configurations and goals of particular systems.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display any combination of light ring animations including a rotating animation followed by a flashing animation.
 Regarding claim 15, AAPA discloses a building control system in which a main controller is operatively coupled to one or more building control components via input/output modules [page 1, lines 9-19].  AAPA further discloses that the building control system may include status indicators (dot matrix displays or individual LEDs) for conveying information about the current operational status of the building control system and any detected faults [page 1, lines 20-30].  AAPA does not disclose that the status indicators include a light ring.  Like AAPA, Boyd discloses a building system in which a current operational status and detected faults are conveyed to users using status indicators.  Specifically, Boyd discloses: 
a housing [case, paragraph 0051]; 

a controller housed by the housing and operatively coupled to the status indicator [processing system including low-level and high-level processors, paragraph 0036]; the controller is configured to select an animation of the light ring from two or more animations to convey information regarding a current status of the building control device [four different animations shown in Figures 8A-8D, paragraphs 0070-0076].
Since it was known in the art before the effective filing date of the claimed invention to use light rings as status indicators that convey information about building system statuses using different animations, it would have been obvious to one of ordinary skill in the art to use the known light rings in conventional building control systems like those described in AAPA in order to provide system status information in a non-graphical, but simple way that does not require a full graphical user interface [Boyd, paragraph 0100].
AAPA and Boyd do not specifically disclose that the light ring animations provide connection status information.  Like AAPA and Boyd, LeMay discloses a light ring on an electronic device that provides status indications to a user.  Specifically, LeMay discloses that the light ring provides indications of when a mobile device is connected with the electronic device and when the mobile device is disconnected to the electronic device [paragraph 0069].  Since it was known in the art before the effective filing date of the claimed invention to use light rings to provide device connection status indications to 
Regarding claim 16, Boyd further discloses that the controller is configured to select a speed of the animation to convey information regarding the current status of the building control device [paragraphs 0057 and 0083].
Regarding claim 17, Boyd further discloses that the controller is configured to select a color from two or more colors to convey information regarding the current status of the building control device [paragraph 0083].

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art [AAPA] in view of Boyd et al., US Patent Application Publication no. 2015/0097666 [Boyd].
Regarding claim 18, AAPA and Boyd, as described above, disclose a building control system including building control devices that include light ring status indicators to convey building system status information using colors and animations of lights.  AAPA further discloses that the building control system includes a first building control device that is a main controller of the modular building control system, and a second building control device that is an input/output module of the modular building control system, wherein the input/output module is operatively coupled to the main controller and wherein the main controller has a higher rank in a control hierarchy of the modular building control system than the input/output module [page 1, lines 9-19].
AAPA and Boyd do not specifically disclose that the main controller has a light ring that is bigger than the light ring of the input/output module to convey to a user the 
Regarding claim 20, AAPA and Boyd do not specifically disclose that the main controller and the input/output module are configured to be mounted to a common DIN rail.  Examiner takes official notice that DIN rails were conventionally used before the effective filing date of the claimed invention to mount both main controllers and input/output modules.  Accordingly, it would have been obvious to one of ordinary skill in the art to use a conventional DIN rail to mount the main controller and building control components in the AAPA and Boyd building control system.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        May 12, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 AAPA and Boyd were previously cited.